Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         05-FEB-2019
                                                         01:32 PM

                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


     MILAGROS LEANO CASTRO and BENNY F. CASTRO, Petitioners,
                                 vs.

  THE HONORABLE JEANNETTE H. CASTAGNETTI, Judge of the Circuit
 Court of the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR STRUCTURED ASSET
INVESTMENT LOAN TRUST MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2006-4; OWAWA HOMEOWNERS’ ASSOCIATION; CACH, LLC; ASSOCIATION OF
 APARTMENT OWNERS OF VALLEYVIEW MELEMANU WOODLANDS, Respondents.


                         ORIGINAL PROCEEDING
                        (CIV. NO. 14-1-0808)

   ORDER DENYING SECOND AMENDED PETITION FOR WRIT OF MANDAMUS
                     AND WRIT OF PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Milagros Leano Castro

and Benny F. Castro’s “Second Amended Real Emergency Petition for

a Writ of Mandamus with Prohibition and Prayer for Restraining

Order and Permanent Injunction,” filed on January 18, 2019, the

respective supporting documents, and the record, it appears that

petitioners, who currently have an appeal pending in CAAP-18-

0000761, fail to demonstrate that they have a clear and

indisputable right to the relief requested from this court and

that they lack alternative means to seek relief.      Petitioners,
therefore, are not entitled to the requested extraordinary writ.

See Kema v. Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; such a writ is not intended to supersede the legal

discretionary authority of the lower court, nor is it intended to

serve as a legal remedy in lieu of normal appellate procedures);
Gannett Pac. Corp. v. Richardson, 59 Haw. 224, 226, 580 P.2d 49,

53 (1978) (a writ of prohibition is an extraordinary remedy; it

is not meant to serve as a legal remedy in lieu of normal

appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the second amended petition

for writ of mandamus and writ of prohibition is denied.

          DATED: Honolulu, Hawai#i, February 5, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2